Title: To James Madison from James Monroe, 15 November 1784
From: Monroe, James
To: Madison, James


Dear Sir
Trenton Novr. 15. 1784.
You recd. I hope by the last post a small cypher from me. At fort Stanwix you were necessarily acquainted with the variance which had taken place between the Indian Commissioners of the U. States, & those of New York as well as of the principles upon which they respectively acted & the extent to which they carried them: as I reach’d N. York about eight days after you had left it & the Ind: Comm’rs were then on the ground & have not since made a stat’ment of their final transactions there. I have nothing new to give you upon that head. The questions wh. appear to me to arise upon the subjects of variance are 1. whether these Indians are to be consider’d as members of the State of N. York, or whether the living simply within the bounds of a State, in the exclusion only of an European power, while they acknowlidge no obidience to its laws but hold a country over which they do not extend, nor enjoy the protection nor any of the rights of citizenship within it, is a situation wh. will even in the most qualified sense, admit their being held as members of a State? 2. whether on the other hand this is not a description of those whose manag’ment is committed by the confideration to the U S. in Congress assembled? In either event the land held by these Indians, having never been ceded either by N. York or Massachussetts belongs not to the U. States; the only point then in wh. N. York can be reprehensible is, for preceding by a particular [state treaty], the general Treaty. This must be attributed to a suspicion that there exists in Congress a design to injure her. The transaction will necessarily come before us, but will it not be most expedient in the present state of our affairs to form no decision thereon? I know no advantages to be deriv’d from one. If the general treaty hath been obstructed the injury sustain’d in that instance is now without remedy. A decision either way, will neither restore the time we have lost nor remove the impressions wh. this variance hath made with the Indians & in the Court of G. Britain respecting us. If the right of Congress hath been contraven’d shall we not derive greater injury by urging it to the reprehension of New York who holds herself aggriev’d in other respects than by suffering our sense of that delinquency to lay dormant? Our purchases must be made without her bounds & those Indians whose alliance we seek inhabit a country to which she hath no claim.
Mr. Marbois is dissatisfied with the decision of the Court of Pennsylvania in a particular affair: his own conduct in the management of that business previous to the decision, obtain’d the entire approbation of the King of France as he is assur’d in a letter from the Minister of Marine, and certainly he conducted it in as high a tone as the Minister the most jealous of the honor of the King of France cod. have done. Since that period he hath not recd. the orders of his Court & in the interval hath some difficulty how to act. If Congress go to Philada. he says he will be precluded from a personal attendance or communication there. I have consider’d this matter more attentively since I saw you & think that in whatever character we hold the man we cannot surrender him to the Court of France even if Pensylvania wod. accede to whatever we desir’d. That all they have a right to expect is that he be punish’d agreeably to the laws of Pennsylva. & that if they are not adequate, others be made for preventing the like in future, wh. might [be] effected by a recommendation from Congress. The variance wh. took place between the members of the Committee of the States wh. terminated in their abrupt dissolution by a secession on the part of some members, is also an affair which may come before us. But had we not also better keep this affair out of sight & while we lament they could not in that instance be calm & temperate, prevail on them if possible to be so in future? But the more interesting object is the variance between us & G. Britain. Indeed the former derive their consequence principally from the weight they may have in forming her conduct with respect to us. If they are hostilely dispos’d these circumstances will tend to give them confidence. My letter to Govr. Harrison gave you what had taken place in Canada. I am strongly impress’d with the hostile disposition of that Court towards us. Not only what I saw, but the information of all the American gentlemen lately from G. B. confirm it, & particularly one of Maryland one of Pennsylva., & Mr. Laurens who is now with us. The former two have lately return’d to the continent. We are certainly in no condition for war &, while we preserve the honor & dignity of the U. States, must earnestly endeavor to prevent it. If they will comply with the conditions of the late Treaty, as we must on our part do whatever it enjoins, our situation is as happy as we cod. expect it. The sooner we are ascertain’d upon this point the better it will be for us. We must suppose they will comply with the Treaty & surrender the Western Posts & it is therefore our business to make provision for taking possession of them in the Spring. The Minister whom we may order to that Court to obtain an answer upon this head & cultivate its good wishes toward us, will we trust inform us by the Spring that the West: Posts will be given up & the troops whom we may raise for that purpose will of course be applied to the garrisoning of them. Many of the West: Posts I have seen & think 1200, the smallest number we shod. think of. But yet we have no Congress nor is the prospect better than when I wrote you last. All my associates are here except Grayson. I beg of you to write me weekly & give me your opinion upon these & every other subject which you think worthy of attention. A motion will certainly be made as soon as we have a Congress for its removal hence, to wh. shall we give the preference N. York or Philada. We know not whom we shall have for Presidt. of Congs. The delegates of S. Carolina think of Mr. Laurens, but if I may venture a conjecture from what I have observ’d, with respect to Mr. Laurens’s intentions I shod. suppose his object was to attain the appointmt. to the Court of G. Britain; the rule heretofore adopted in the election of President will I think be deviated from, if this shod. be the case it is not improbable Richd. H. Lee m[ay] be elected. I have heretofore address’d my letters to Mr. Jones to Richmond but fear from the accounts I have [of] his health he hath not left home. Is this the case? I am with great respect & esteem Dear Sir yr fnd. & servt.
Jas. Monroe
